PER CURIAM.
This is a petition for leave to resign filed by Henry E. B. Kurtz, a member of The Florida Bar, pursuant to Florida Bar Integration Rule, article XI, rule 11.08(2). We have jurisdiction under article V, section 15, Florida Constitution.
The Florida Bar has filed a grievance against petitioner for violation of Disciplinary Rules 1-102(A)(3) (engaging in illegal conduct involving moral turpitude), (A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), (A)(5) (engaging in conduct that is prejudicial to the administration of justice), and for violation of Florida Bar Integration Rule, article XI, rule 11.02(4) (requiring attorneys to hold funds or property entrusted to them for a specified purpose in trust). The Bar alleges that petitioner misappropriated $180,000 from funds being held by him in connection with an estate and a trust. The Dade County State Attorney’s office is presently investigating the facts giving rise to this grievance, and it is anticipated that criminal charges will be filed against petitioner. The Florida Bar supports Mr. Kurtz’s petition for leave to resign.
Having carefully reviewed the record, we conclude that the public will be best served by granting the petition. We therefore grant the petition without leave ever to seek reinstatement. This judgment is further conditioned upon petitioner agreeing go make restitution to the greatest possible extent, and upon petitioner agreeing to cooperate fully with any client security fund investigation made by The Florida Bar.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.